Citation Nr: 0910108	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  99-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Altman & Somers, LLC


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.      

The Board issued a decision in August 2000 that denied the 
benefits sought on appeal.  The appellant appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  The Court, in a Memorandum Decision issued in March 
2001, vacated the August 2000 Board decision and remanded the 
matter to the Board.  In April 2002, the Board issued a 
decision that again denied the appellant's claim.  The Court, 
in a Memorandum Decision issued in February 2003, vacated and 
remanded the Board's decision again.  Subsequently, in August 
2003, the Board remanded the case for development consistent 
with the Court's order.  

The case was again returned to the Board.  In January 2005, 
the Board again denied the appellant's claim.  The appellant 
again appealed the decision to the Court.  In December 2006, 
the Court again remanded this matter to the Board.  The Court 
requested further development with regard to the appellant's 
claim.  In response, the Board remanded this matter to the RO 
in November 2007.  

In a February 2008 decision, the Board again denied the 
appellant's claim, which the appellant again appealed to the 
Court.  In November 2008, the Court again remanded this 
matter to the Board following the issuance of a Joint Motion 
filed by the parties to this matter.  

In February 2009, the appellant's representative submitted 
additional argument, and requested that this argument be 
remanded to the Agency of Original Jurisdiction (AOJ) for 
consideration.  

The appeal is therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As indicated, the appellant's representative has requested 
that this matter be remanded to the AOJ for consideration of 
additional argument submitted into the record.  

Accordingly, the case is REMANDED for the following action:

Following additional review of the 
record, the RO should readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the appellant and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




